Exhibit 10.36

MAVENIR SYSTEMS, INC.

SALES COMMISSION PLAN

Effective February 7, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1. PURPOSE

     1      1.1   Purpose      1   

2. DEFINITIONS

     1      2.1   “Administrator”      1      2.2   “Award”      1      2.3  
“Board”      1      2.4   “BIC”      1      2.5   “CFO”      1      2.6  
“Company”      1      2.7   “Compensation Committee”      1      2.8   “ERISA”
     1      2.9   “Participant”      2      2.10 “PCP”      2      2.11 “Plan”
     2      2.12 “Sales Quotas”      2   

3. PARTICIPATION AND AWARD OPPORTUNITIES

     2      3.1   Award Opportunities      2      3.2   Eligibility      2     
3.3   Personal Compensation Plans      2      3.4   Employee Termination      3
     3.5   New Employees; Partial-Year Employment      3      3.6   Base
Incentive Compensation (BIC)      3      3.7   Payout      3      3.8  
Retirement, Disability or Death      3   

4. SALES QUOTAS AND OTHER TERMS AND CONDITIONS

     4      4.1   Setting Sales Quotas      4      4.2   Accounts and
Territories      4      4.3   Commission Calculations      4      4.4  
Transfers of Customer Accounts      5   

5. FORM AND TIMING OF THE AWARDS

     5      5.1   Form of Awards      5      5.2   Award Obligations      5   

6. ADMINISTRATION

     6      6.1   Administrator      6      6.2   Authority      6      6.3  
Compensation Committee Review of Awards to Executive Officers      6   



--------------------------------------------------------------------------------

7. CONFIDENTIALITY OBLIGATION

     6   

8. GENERAL PROVISIONS

     7      8.1   Rights of Participants      7      8.2   Non-assignability of
Benefits      7      8.3   Severability      7      8.4   Prerequisites to
Benefits      7      8.5   Bonus Arrangement      7      8.6   Powers of the
Company      8      8.7   Waiver      8      8.8   Gender, Tense and Headings   
  8      8.9   Governing Law      8      8.10 Notice      8      8.11 Entire
Agreement      8      8.12 No Individual Liability      8      8.13 Amendment
and Termination      9      8.14 No Guarantee of Tax Consequence      9   



--------------------------------------------------------------------------------

MAVENIR SYSTEMS, INC.

SALES COMMISSION PLAN

1.

PURPOSE

1.1 Purpose. The goal of this Sales Commission Plan (the “Plan”) is to ensure a
highly motivated professional sales team by offering a compensation package
aligned with the Company’s evolving corporate objectives and designed to support
the Company’s growth. The Plan is intended to provide a basis by which sales
personnel are motivate to achieve, and rewarded for achieving and exceeding,
product and service sales goals.

2.

DEFINITIONS

The following words and phrases shall have the following meanings:

2.1 “Administrator” means (i) the Board, (ii) the Compensation Committee (to the
extent that the Board authorizes the Compensation Committee to administer or
make recommendations under the Plan) or (iii) a committee of Company officers as
may be determined by the Board or by the Compensation Committee in a given year.
Any action taken by the Administrator regarding the Plan must include the
approval of a majority of the members of any body or committee representing the
Administrator, as applicable.

2.2 “Award” means any grant to a Participant pursuant to the Plan.

2.3 “Board” means the Board of Directors of the Company.

2.4 “BIC” means Base Incentive Compensation.

2.5 “CFO” means the Company’s Chief Financial Officer.

2.6 “Company” means Mavenir Systems, Inc., a Delaware corporation, or any of its
subsidiaries.

2.7 “Compensation Committee” means the compensation committee of the Board.

2.8 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.



--------------------------------------------------------------------------------

2.9 “Participant” means an employee of the Company who is designated as a
participant in the Plan by the Administrator.

2.10 “PCP” means a Personal Compensation Plan.

2.11 “Plan” shall have the meaning set forth in Section 1.1.

2.12 “Sales Quotas” means those sales quotas, either on a Company-wide or
Participant-by-Participant basis, determined by the Administrator for any given
measurement period and as revised from time to time by the Administrator
pursuant to the Plan.

3.

PARTICIPATION AND AWARD OPPORTUNITIES

3.1 Award Opportunities. Each Participant may be assigned a targeted Award,
expressed as a percent of salary or as a BIC, that can decrease to zero, based
on Sales Quota achievement. Award opportunities under the Plan may be redefined
from time to time, as modifications are made to the Company’s sales compensation
strategy. The Administrator reserves the right to modify, suspend, or terminate
this plan, at any time without advance notice to the Participants in its sole
and absolute discretion.

3.2 Eligibility. The Administrator shall determine who may be Participants in
the Plan and additional Participants may be added by the Administrator at any
time. The number of eligible Participants is expected to vary from year to year,
as the Company expands and the sales compensation strategy and programs are
refined.

3.3 Personal Compensation Plans.

Quota Carriers. An annual PCP shall be provided to each Participant detailing
the Participant’s individual Sales Quotas and showing the commission rate paid
for each type of sale. The Sales Quota will be a full-year target for a given
calendar year or pro-rated accordingly for Participants who begin employment
with the Company during the year as set forth in Section 3.5.

Once Sales Quotas are established, adjustments should not be necessary. However,
the Administrator reserves the right to make changes (up or down) to individual
Sales Quotas due to changes in competition or other factors, in the sole
discretion of the Administrator. It is the responsibility of the Company’s
Executive Vice President of Sales and/or the Regional Vice President to ensure
any such changes are communicated to the individual in writing via a revised
PCP. All PCPs must be signed by each Participant and the Executive Vice
President of Sales and/or his or her Regional Vice President and the CFO and
delivered to the Company’s human resources office before incentive payments are
made.

 

-2-



--------------------------------------------------------------------------------

Sales Engineers. Incentive payments for sales engineer staff will be based on
overall regional and/or global order achievements. Compensation will be split
between regional targets and the Company global target as may be set forth in
the Participant’s PCP. The respective Sales Engineer PCP will contain details of
these targets and any variation from the standard terms.

3.4 Employee Termination. A Participant must be an employee of the Company in
good standing on the date an order is received to be eligible for an Award
related to such order. If a Participant’s employment terminates prior to the
date that the order is received, the participant will not be paid any Award for
the order, and Awards will only be paid on orders received up to and including a
Participants last day of employment.

For Participants who resign from the Company, any Award amounts held subject to
cash collection will be released to the Participant on a pro rata basis with
respect to all cash collected through the Participant’s last day of employment.
Any Award arising will be paid in the normal commission payment cycle after the
end of the quarter in which the Participant leaves. Thereafter the Participant
is not entitled to any further payment of Awards.

3.5 New Employees; Partial-Year Employment. Newly hired Participants may earn
Awards under this Plan on a pro-rata basis for complete months worked during the
measurement period based on the Participant’s start date of employment, unless
the Administrator determines otherwise. Generally, it is anticipated that a
Participant’s Sales Quotas will be pro-rated according to the portion of the
year during which the Participant is an employee with the Company.

3.6 Base Incentive Compensation (BIC). A Participant’s BIC shall be defined in
the PCP as the total anticipated sum of Awards to be paid to a Participant
assuming 100% attainment of all objectives/targets in a full year, excluding the
base salary of such Participant.

3.7 Payout. Awards will be paid at a time and in the manner determined in the
sole discretion of the Administrator and will be paid only when, as and if the
Administrator determines to distribute Awards.

3.8 Retirement, Disability or Death. In the event that a Participant should
retire, become disabled, or die during a particular Plan year, the Participant
(or the designated beneficiary) will be eligible to receive Awards as follows:
(i) all Awards earned but not yet paid will be settled in the normal cycle upon
the Participant’s retirement, disability or death, and (ii) the Participant (or
designated beneficiary) will receive credit for any business derived from an
assigned customer within 90 days from the date of the sales employee’s
retirement, disability or death.

4.

SALES QUOTAS AND OTHER TERMS AND CONDITIONS

4.1 Setting Sales Quotas. Awards shall be tied to achievement of the Sales
Quotas.

 

-3-



--------------------------------------------------------------------------------

The Administrator will determine the Sales Quotas at the beginning of each
fiscal year for each Participant, which shall be set forth in each respective
Participant’s PCP. Sales Quotas may be set for an individual Participant or may
be tied to overall targets for the Company, specific customers or prospects,
specific products or services, or a combination of the foregoing. Sales Quotas
may be adjusted by the Administrator at any time, in its sole discretion, based
on changes to the Company’s business strategy or performance.

4.2 Accounts and Territories. Participants shall be assigned
accounts/territories by their line managers. These may be defined by geographic
areas, specific customers, prospects, specific products and services, and/or a
combination of the foregoing. All assignments are subject to change as sales
resources and business conditions dictate. Out-of-territory/channel assignments
will be made selectively and in writing.

4.3 Commission Calculations. The following information will be determined by the
Administrator and communicated to the Participants via the PCP’s:

(a) methods for calculating Award payments (including applicable rates as well
as the treatment of orders placed or payments made in currencies other than the
U.S. dollar) and the anticipated timing thereof;

(b) criteria for orders or bookings that trigger an Award, and any cash
collection requirements related to payment of Awards;

(c) commission-sharing policies and procedures (if any);

(d) incentives related to the securing of new customer accounts (if any);

(e) policies and procedures regarding Award payments with respect to sales
through channel partners;

(f) special incentives related to specific product or customer campaigns (if
any);

(g) additional incentives for achievement above a Participant’s respective Sales
Quota (if any);

(h) provisions for adjustment of Sales Quotas during the Plan year (if any);

(i) provisions for adjustment of Award payments due to order adjustments or
cancellations by customers.

4.4 Transfers of Customer Accounts. In the event that a customer account is
transferred from one Participant to another, the transition plan which will be
applied to all bookings, revenue and cash credit for purposes of Award
calculations will be according to the decision of the Administrator in
consultation with the Regional Vice President. This decision will be made on a
case by case basis and confirmed to the Participants in writing.

 

-4-



--------------------------------------------------------------------------------

5.

FORM AND TIMING OF THE AWARDS

5.1 Form of Awards. In the event that the Administrator has determined to
distribute Awards for a particular period, Awards will be paid in cash to
Participants as described in their PCP; provided, however, the Company shall
deduct from all Awards payable under this Plan any amounts owed to the Company,
compensation for harm caused to the Company, and specific required or authorized
payroll deductions (e.g., Court ordered child support, benefit plans, etc.), and
any taxes required to be withheld by the national or any state or local
government in which a Participant is located. No Participant shall be permitted
to elect to defer all or any portion of his/her Award relating to any relevant
measurement period hereunder.

5.2 Award Obligations. All Awards payable under this Plan shall be the
obligation of the Company. If the Administrator determines that any person
entitled to payments under this Plan is physically or mentally incompetent to
receive such payments, the Administrator shall make such payments to the legal
guardian or other personal representative of such Participant for the use and
benefit of such Participant. If the Administrator for any reason is unable to
determine with reasonable certainty the proper person to pay pursuant to the
terms of the immediately preceding sentence, the Administrator shall pay any
amounts due hereunder into a court of competent jurisdiction in an interpleader
proceeding for purposes of being directed by such court as to the proper
disposition of any such amounts due hereunder. Any such payments so made by the
Company, to the extent of the amounts thereof, shall fully discharge the
Company’s obligations hereunder. Should the Participant die prior to receiving
all amounts due under this Plan, any unpaid amounts due hereunder shall be made
to the Participant’s spouse, if such spouse survives the Participant, or, if
there is no surviving spouse, to the legal representative of the Participant’s
estate, or if no administration is had on the estate, to the person or persons
to whom Participant’s property shall pass by applicable laws of descent and
distribution.

6.

ADMINISTRATION

6.1 Administrator. The Plan shall be administered by the Administrator.

6.2 Authority. The Company’s Board retains ultimate authority to interpret the
terms of this Plan. To the extent delegated to the Administrator by the Board or
the Compensation Committee, as applicable (if the Administrator is neither such
body), the Administrator shall have the discretionary authority to construe,
interpret and implement the terms of the Plan, to determine eligibility of
Participants to participate in the Plan, to determine Award amounts available
under the

 

-5-



--------------------------------------------------------------------------------

Plan, if any, and to ensure fair and equitable application of the terms of the
Plan. The Administrator must approve any deviation from the terms of this Plan
or any Participant’s PCP, and any such approval shall be in the Administrator’s
sole discretion. The Administrator’s determination, decision or action with
respect to the construction, interpretation, administration or application of
the Plan and all Awards thereunder shall be final, conclusive and binding on all
Participants, and shall be given maximum deference permitted by law. The
validity of any such determination, decision or action shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly made in bad faith or materially affected by
fraud.

6.3 Compensation Committee Review of Awards to Executive Officers. In order to
promote compliance with the applicable rules and regulations of the Securities
and Exchange Commission and the listing standards of the New York Stock
Exchange, the Compensation Committee shall review and approve, on at least an
annual basis, the payment of all Awards under this Plan to any Participant that
is an “executive officer” of the Company, as that term is defined under Rule
3b-7 of the Securities Exchange Act of 1934, as amended.

7.

CONFIDENTIALITY OBLIGATION

This Plan is a special compensation program adopted by the Company solely for
the benefit of those individuals who are designated as Participants in the Plan.
Each Participant has an affirmative obligation to maintain the confidentiality
of the terms and conditions of his or her participation in the Plan, including
his or her designation as a Participant in the Plan, except where disclosure to
a party is necessary because of the particular relationship the Participant
shares with that party. Such parties may include the Participant’s spouse,
attorney, tax or financial advisor, who, in turn, shall be advised by such
Participant that they may not disclose or communicate the terms and conditions
of the Participant’s participation in the Plan.

8.

GENERAL PROVISIONS

8.1 Rights of Participants. Nothing in this Plan shall be construed to:

(a) Give the Participant any rights whatsoever with respect to any Award until
such Award is actually paid to the Participant in accordance with the terms of
this Plan;

(b) Limit in any way the right of the Company to terminate the Participant’s
employment by the Company at any time;

(c) Give the Participant or any other person any interest in any fund or in any
specific asset or assets of the Company;

 

-6-



--------------------------------------------------------------------------------

(d) Give the Participant or any other person any interest or right other than
those of any unsecured general creditor of the Company; or

(e) Be evidence of any agreement or understanding, express or implied, that the
Company will employ the Participant in any particular position or at any
particular rate of remuneration or for any particular period of time.

8.2 Non-assignability of Benefits. No right or benefit under this Plan shall be
subject to anticipation, transfer, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, transfer, sell, assign, pledge, encumber,
or charge the same will be void.

8.3 Severability. If any provision of this Plan or any Participant’s PCP, or
combination of the same, is in violation of any applicable law or regulation, or
is unenforceable or void for any reason, such provision(s) of the same shall be
modified to the extent necessary to accomplish the intention of such provision
without violating applicable law or regulation and the remainder of the
Agreement shall remain binding and in full force and effect upon the
Participants.

8.4 Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in this Plan, or any
Award hereunder, unless and until all the terms, conditions, and provisions of
this Plan which affect the Participant or such other person shall have been
complied with as specified herein.

8.5 Bonus Arrangement. This Plan is intended to be a discretionary bonus program
that is designed to provide an on-going, pecuniary incentive for the Participant
to produce the Participant’s best efforts to increase the value of the Company.
This Plan is not intended to provide retirement income or to defer the receipt
of payments hereunder to the termination of the Participant’s covered employment
or beyond. This Plan is strictly an incentive bonus program (as described in
U.S. Department of Labor Regulation Section 2510.3-2(c) or any successor
thereto), and not a pension or welfare benefit plan that is subject to ERISA.
The Plan is intended to be exempt from Section 409A of the Code as a
discretionary bonus program. All interpretations and determinations hereunder
shall be made on a basis consistent with the status of the Plan as a
discretionary bonus program.

8.6 Powers of the Company. The existence of outstanding and unpaid contingent
interests under the Plan shall not affect in any way the right or power of the
Company to make or authorize any adjustments, recapitalization, reorganization
or other changes in the Company’s capital structure or in its business, or any
merger or consolidation of the Company, or any issue of bonds, debentures,
common or preferred stock, if applicable, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other act or proceeding, whether of a similar character or
otherwise.

 

-7-



--------------------------------------------------------------------------------

8.7 Waiver. A waiver by the Company, or the Participant, of any of the terms or
conditions contained in the Plan shall not be construed as a general waiver by
such party of any other terms or conditions contained in this Plan.

8.8 Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in singular shall include plural. Headings of Articles and Sections, as
used herein, are inserted solely for convenience and reference and constitute no
part of this Plan.

8.9 Governing Law. This Plan shall be subject to and governed by the laws of the
State of Texas (without regard to its conflict of law rules) and, to the extent
applicable, the laws of the United States.

8.10 Notice. Any notice required or permitted to be given under this Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to the Administrator, the Company, Participant or beneficiary,
as applicable, at the address last furnished by such person. Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the dates shown on the postmark on the receipts for registration or
certification.

8.11 Entire Agreement. This Plan and the PCP, including any supplements,
exhibits and schedules hereto, set forth the entire agreement and understanding
between the Company and each Participant relating to the subject matter hereof
and supersede and merge all prior discussions, agreements and understandings,
both written and oral, between the Company and each Participant with respect to
the subject matter hereof.

8.12 No Individual Liability. No member of the Board of Directors, any officer
or employee of the Company, or the Administrator (or any person acting at their
discretion in connection with the Plan) shall be liable for any determination,
decision or action made in good faith with respect to the Plan or any payment
under the Plan.

8.13 Amendment and Termination. The Administrator may at any time amend, alter,
suspend, supersede or terminate the Plan for any reason, at any time, and in its
sole discretion, with or without advance notice to Participants.

8.14 No Guarantee of Tax Consequence. The Participant shall be solely
responsible for and liable for any tax consequences (including but not limited
to any interest or penalties) as a result of participation in the Plan. Neither
the Board, the Company nor the Administrator makes any commitment or guarantee
that any federal, national, state or local tax treatment will apply or be
available to any Participant and assumes no liability whatsoever for the tax
consequences to any Participant.

 

-8-